Citation Nr: 1028055	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia, patella, right knee.  

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia patella, left knee.

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected osteoarthritis, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983 and 
from October 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The record reveals that the Veteran initially requested a hearing 
in conjunction with the appeal.  However, in an October 2009 
statement, the Veteran's representative explained that all 
hearing requests were withdrawn.  Thus, a hearing is no longer 
necessary.

In April 2009, the Board remanded the Veteran's claims for 
additional development.  As a preliminary matter, the Board finds 
that the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board notes that the 
Veteran's claim for service connection for lumbar spondylosis to 
include as secondary to service-connected bilateral 
chondromalacia patella was remanded for additional development.  
However, in a January 2010 rating decision, the RO granted 
service connection for chronic lumbar strain with spondylosis.  
As this determination constitutes a full grant of the benefits 
sought as to that claim, it is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

During the pendency of this appeal, the Veteran also initiated a 
claim for a total disability rating based on individual 
unemployability (TDIU) based in part on his service-connected 
knee disabilities.  However, the RO developed the claim and the 
Veteran's claim for a TDIU was denied by the November 2008 rating 
decision.  The Veteran did not submit a notice of disagreement 
with respect to the decision and, therefore, the issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The right knee is manifested by complaints of pain and 
objective evidence of range of motion, at its worst, of zero to 
90 degrees.  There is no clinical evidence of ankylosis, 
instability, subluxation, symptomatic cartilage, tibia or fibula 
impairment or genu recurvatum.

3.  The left knee is manifested by complaints of pain and 
objective evidence of range of motion, at its worst, of zero to 
90 degrees.  There is no clinical evidence of ankylosis, 
instability, subluxation, symptomatic cartilage, tibia or fibula 
impairment or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess 
of 10 percent for service-connected chondromalacia patella, right 
knee, have not been met.                   38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5260 (2009).

2.  The criteria for entitlement to a disability rating in excess 
of 10 percent for the service-connected chondromalacia patella, 
left knee, have not been met.                       38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5260 (2009).

3.  The criteria for entitlement to an initial disability rating 
in excess of 10 percent for the service-connected osteoarthritis, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.              § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Initially, with respect to the Veteran's claim for a higher 
initial disability rating for service-connected osteoarthritis of 
the right knee, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

With respect to the other claims on appeal, the notification 
requirements have been met.  In this case, the Veteran submitted 
his claims for increased disability ratings in July 2004.  The 
Veteran was sent a letter in August 2004, which notified him 
that, to substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of the types of evidence that might show 
such a worsening, including statements from a doctor containing 
the physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the disability 
had become worse.  These notice requirements were provided before 
the initial adjudication of the claim in November 2004 and, 
therefore, there was no defect with regard to the timing of the 
notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, in a separate letter dated in March 2006, the 
Veteran was notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The Veteran was also notified as to the assignment of 
effective dates.  The Board notes that the letter was not sent 
prior to the initial adjudication of the claims in November 2004.  
However, the Veteran was given an opportunity to respond 
following this notice, and the claims were subsequently 
readjudicated in the January 2010 supplemental statement of the 
case and, therefore, any defect in the timing of the notice of 
this information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records, private treatment 
records, and by affording VA examinations.  Concerning this, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case were adequate, as they 
were predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
provide medical information needed to address the rating criteria 
relevant to this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly, where a Veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2009).

The Veteran's right and left knee disabilities, each rated as 10 
percent disabling, are evaluated under Diagnostic Code 5260.  
Under Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is assigned 
for flexion limited to 30 degrees, and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a 
(2009).

The General Counsel has directed that separate ratings are 
available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for service-connected chondromalacia, patella of the 
right knee, is not entitled to a disability rating in excess of 
10 percent for service-connected chondromalacia, patella of the 
left knee, and is not entitled to an initial disability rating in 
excess of 10 percent for service-connected osteoarthritis of the 
right knee.    

The VA treatment records document the Veteran's complaints of 
pain, swelling, popping, grinding, and instability.

In a November 2003 VA treatment record, the Veteran stated that 
he had good days and bad days.  He had an antalgic gait, favoring 
the right knee and was wearing knee braces.  The extremities had 
no edema and that knees exhibited flexion greater than 90 degrees 
and strength was 5/5.  

The Veteran was afforded a VA examination in August 2004.  He 
complained of constant throbbing, aching, and stabbing pain in 
the medial joint line of both knees, which he rated as a 7-8 on a 
scale of 1-10 with 10 being significant discomfort.  He also 
complained of weakness, stiffness, and heat.  He denied any 
swelling, redness, or locking; however, he complained of 
occasional buckling of his left knee approximately two times per 
day since 1983.  He had rare buckling of his right knee.  The 
Veteran was wearing a brace in both of his knees since 
approximately 1983.  He reported that heavy lifting, walking, and 
going upstairs caused significant discomfort.  Currently, he took 
Tramadol one to three pills on a daily basis, which provided fair 
relief of his discomfort at best.  Except for his braces, he did 
not use any assistive devices to ambulate.  The Veteran denied 
any impairment with his activities of daily living; however, he 
did have difficulty keeping up his pace during work.  He stated 
that he had been threatened by his supervisor that if he can't 
pick up the pace on the line, his job could be in jeopardy.  
Repetitive motion of both knees can cause discomfort.  The 
Veteran denied any specific flare-ups or discomfort; however, 
when he did have flare ups his pain is the most limiting factor.  
He denied any periods of incapacitation in the past 12 months due 
to his knee problems.  On physical examination, the Veteran 
walked with a wide based gait and was wearing knee braces on both 
knees.  There was no heat, redness, or swelling on either knee.  
The right knee exhibited 125 degrees of flexion and external 
rotation was 0.  The left knee exhibited 140 degrees of flexion 
and 0 degrees of extension.  Repetitive motion of the right knee 
caused pain level of 5 and the left knee with a pain level of 0.  
There was no valgus or varus laxity to either knee.  He had 
negative Lachman's sign and negative McMurray's sign for both 
knees.  When the right knee was flexed, there was a palpable 
popping, which caused discomfort.  The x-ray of both knees showed 
a very mild osteoarthritic change in the right knee localized to 
the medical compartment.  

In a March 2004 and June 2004 VA treatment record, the Veteran 
complained of pain in his knees.  The Veteran's extremities had 
no edema and that the Veteran was wearing knee braces.  The 
flexion was greater than 90 degrees and strength was 4/5 on the 
lower extremities.  In a November 2004 record, the Veteran stated 
that his knees can lock up or give way so he used knee braces.  
The extremities had no edema and strength was 4/5 on the left and 
5/5 on the right.  In a May 2005 record, the Veteran reported 
that his knees gave out at work.  Flexion was greater than 100 
degrees and the left knee had slight edema.  The examining 
physician noted a diagnosis of instability.  

The Veteran was afforded a VA examination in September 2005.  The 
Veteran stated that he had continued pain and popping in both 
knees and that his left knee occasionally gives way.  He stated 
that his pain was on a daily and constant basis, not 
characterized by flare-ups and the intensity level was generally 
a 7/10 in both knees.  Pain was made worse with squatting, stair 
climbing, and ladder climbing.  He stated that pain was relieved 
somewhat with Tramadol and he wore hinged knee braces which 
helped to relieve the pain and give him a feeling of stability.  
His employment was not directly affected by the knees in that he 
did not lose any time over the past year.  He no longer worked 
the assembly line at Chrysler, which he had done for a number of 
years previously.  Because of the pain with prolonged standing 
and walking, he bid for his current jobs, which allowed him to 
change positions periodically.  His activities of daily living 
are affected by the knees in that he is not able to run or 
participate in any sporting activities.  On physical examination, 
the Veteran walked with a normal gait, with no evidence of limp 
nor gait dysfunction and did not use any assistive devices.  He 
was wearing hinged knee braces, bilaterally, which were removed 
for exam purposes.  The knees revealed no edema or effusion.  
There was no tenderness upon firm palpation in the joint lines.  
Patellar compression was negative for pain.  McMurray testing was 
negative, bilaterally.  He had no medial nor lateral instability 
upon stressing the joints in verus and valgus.  Drawer testing 
was negative, bilaterally.  Range of motion of both knees was 
from 0 degrees extension to 140 degrees of flexion, with pain 
beginning at 125 degrees bilaterally.  Pain was primarily in the 
peripatellar area.  Repetitive motion testing revealed no further 
limitations or restrictions such as fatigue, incoordination, or 
instability.  He was able to do 3/4 of a squat with bilateral knee 
pain and crepitus.  After testing, the Veteran stated that he was 
having some pain in the right knee, just medial to the patella.  

In an August 2005 private treatment record, the Veteran had pain 
in both knees with passive motion and to some degree with 
palpation, but there was no evidence of any swelling or 
discoloration over either knee.  Reflexes were 2+ in both knees.  

In a September 2005 VA treatment record, the Veteran complained 
of constant and achy pain in his knees, sometimes sending pains 
down into his foot.  The VA physician noted that the Veteran had 
very mild osteoarthritis of the right knee.  The Veteran 
explained that the pain in his lower back, knees, and left ankle 
have all been present since 1983 and the pain was slowly and 
progressively getting worse each year.  He had been fired from 
over 10 jobs due to his inability to keep up with the work pace.  

In a June 2006 letter, Dr. T.G.M. noted that the Veteran was 
advised not to lift over 20 pounds, push over 10 pounds, and 
avoid excessive bending and twisting, due to his chronic back and 
knee condition.  

The Veteran was afforded a VA examination in December 2009.  The 
Veteran complained of bilateral knee pain.  The Veteran had no 
treatment for his knees other than wearing bilateral knee braces, 
which he stated that he used since 1983.  He reported that there 
was constant pain in his knees with walking, bending, going up 
and down stairs, and standing.  He stated that his knees appeared 
swollen when he removed his braces.  The Veteran stated that he 
slept about 1.5 hours continuously with the help of medications 
before being awakened because of back and knee pain.  The Veteran 
complained that his left knee goes backward and buckles, but the 
knee brace seemed to help.  His right knee tended to buckle and 
go forward.  He stated that he caught himself so that he has 
never really fallen.  The Veteran described stiffness in his 
knees after his knees are in one position either in sitting or 
standing or has difficulty bending his knees which was more so in 
the left knee than the right knee.  On physical examination, the 
Veteran wore bilateral knee braces with medial and lateral 
hinges.  He used a cane in his right hand and leaned heavily into 
the cane as he walked.  He had an antalgic gait favoring the left 
leg.  Standing with braces removed demonstrated no angular 
deformity of the knees.  Range of motion of both knees were 
tested and measured with the goniometer and done repetitively.  
The right knee extended fully to 0 degrees and flexed to 120 
degrees, both actively and passively.  The left knee extended 
fully to 0 degrees, flexed actively to 110 degrees, and passively 
to 130 degrees.  There were accompanying complaints of left hip 
pain and bilateral knee pain during this range of motion as 
tested.  After the final range of motion, there was increased 
pain, fatigability, weakness, and lack of endurance of both 
knees, greater on the left than the right also with complaints of 
left buttock pain.  No incoordination was found.  There was no 
palpable crepitus on the knees during the active range of motion.  
There was no soft tissue swelling or thickening about the knees.  
There was no joint effusion about the knees.  There was medial 
joint line tenderness to the left knee that was found on 
examination.  Patellar alignment and tracking was normal with no 
subluxation.  Ligament testing demonstrated normal stability with 
no varus or valgus laxity, negative anterior and posterior drawer 
signs, and negative Lachman's test.  Strength of quadriceps and 
hamstrings could be estimated only as quadriceps being 3/5 
strength bilaterally and hamstrings 2/5 bilaterally.  However, 
the Veteran exerted minimal effort, particularly with knee 
flexion, which would have indicated hamstring strength.  X-rays 
of the knees were reviewed.  The August 2004 x-rays showed 
minimal narrowing of the medial compartment of the right knee, 
but none on the left.  The current x-rays of both knees were done 
standing.  The right knee showed very slight medial joint space 
narrowing and patellofemoral spurs, unchanged from earlier x-
rays.  The left knee showed normal alignment with no medial joint 
space narrowing with a small calcification at the area of the 
quadriceps insertion and superior pole of the patella.  The 
Veteran was diagnosed with bilateral patellofemoral knee syndrome 
and chronic lumbar strain with lumbar spondylosis.  The examiner 
noted that he gave a diagnosis of anterior patellofemoral pain 
syndrome in that this was a better diagnosis related to his 
anterior knee symptoms rather than chondromalacia.  The examiner 
found no patellofemoral crepitus on examination and did not know 
the actual results of the 1985 knee arthroscopy.  Therefore, 
patellofemoral pain syndrome was a bit more accurate diagnosis.  
There was no medial joint space narrowing that was present in the 
left knee.  There was very minimal medial narrowing of the right 
knee, which was stable and has shown no evidence of progression 
over the last years.  

In reviewing the aforementioned medical evidence, the Board finds 
that the Veteran is not entitled to higher disability ratings.  
Under Diagnostic Code 5260, a 20 percent disability rating is 
warranted for flexion limited to 30 degrees.  The August 2004 VA 
examination report shows that the Veteran's right knee exhibited 
125 degrees of flexion and the Veteran's left knee exhibited 140 
degrees of flexion.  The September 2005 VA examination report 
shows that the Veteran's right knee exhibited 140 degrees of 
flexion and the left knee exhibited 140 degrees of flexion.  The 
December 2009 VA examination report shows that the Veteran's 
right knee exhibited 120 degrees of flexion and the left knee 
exhibited 110 degrees of flexion.  The VA treatment records show 
that the Veteran, at his worst, had flexion greater than 90 
degrees.  Thus, the Veteran, at his worst, exhibited 
approximately 90 degrees of flexion in the right knee and 90 
degrees of flexion in the left knee.  These findings do not even 
warrant the assignment of compensable disability ratings under 
Diagnostic Code 5260.  As a result, the Veteran does not meet the 
criteria for higher disability ratings for chondromalacia 
patella, right knee and chondromalacia patella, left knee under 
Diagnostic Code 5260.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, it appears that the RO has considered DeLuca in 
rating the Veteran's right and left knee disabilities as the 
Veteran does not meet the flexion measurements to warrant a 10 
percent disability rating for either knee.  In this respect, 
there is no evidence that flexion of the right or left knee has 
been limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The Board observes that the Veteran has complained of 
constant pain, weakness, and buckling of the knees.  Although the 
December 2009 VA examination report shows that the Veteran 
experienced a loss of range of motion on repetition with 
increased fatigability, this has been taken into account with the 
currently assigned disability rating of 10 percent for 
chondromalacia patella, right knee and 10 percent for 
chondromalacia, patella, left knee.  Consequently, the Board 
finds that the Veteran is not entitled to higher disability 
ratings under Deluca, supra.

Turning to the appropriate Diagnostic Codes applicable to knee 
disabilities, the Board notes that they are not for application.  
The medical evidence of record shows that the Veteran does not 
have ankylosis of the knees, limitation of extension, dislocated 
semilunar cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum to warrant 
compensable disability ratings under 5256, 5258, 5259, 5261, 5262 
and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5256, 5258, 5259, 5261, 5262 and 5263.

The Board notes that the Veteran has complained of instability 
and giving way of both knees.  Diagnostic Code 5257 provides 
compensable ratings based on "slight," "moderate" and 
"severe" lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  However, this has not been shown by 
the objective medical evidence of record.  Although the VA 
treatment records included one notation of instability of the 
knees, the VA examination reports of record do not reveal any 
clinical findings of instability.  The September 2005 VA 
examination report shows that the Veteran had negative Lachman's 
sign and was stable to varus and valgus stress bilaterally.  
Furthermore, the December 2009 VA examination report shows that 
there was no subluxation, normal stability with no varus or 
valgus laxity, negative anterior and posterior drawer signs, and 
negative Lachman's test.  Thus, a separate disability rating 
under Diagnostic Code 5257 is not warranted.

The Board acknowledges the Veteran's statements regarding the 
severity of his bilateral knee pain.  In Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to medical 
matters. Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Id.  
Similarly, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
While lay witnesses are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board 
acknowledges the Veteran's complaints of pain, locking, giving 
way, and swelling, there is no competent medical evidence of 
record showing that the Veteran has met the rating criteria for 
higher disability ratings for the right and left knees.  See 38 
C.F.R.                 § 4.71a, Diagnostic Codes 5256-5263 
(2009).

Based on the above, the Board finds that an increased rating is 
not warranted at any time during the pertinent appeal period.  
Therefore, staged ratings for the Veteran's service-connected 
right and left knees are also not warranted.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
chondromalacia, patella of the right knee and a disability rating 
in excess of 10 percent for chondromalacia, patella of the left 
knee.  Thus, the benefit of the doubt doctrine is not applicable 
and the claims are denied.  See            38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board recognizes that the Veteran was granted a 
separate disability rating of 10 percent for osteoarthritis of 
the right knee pursuant to Diagnostic Codes 5010 and 5003.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints.  The Veteran states that he is 
entitled to a higher disability rating.  However, as the Veteran 
has been rated as 10 percent disabling for limitation of motion 
of the right knee, he is not entitled to a separate disability 
rating under the diagnostic criteria pertaining to arthritis.  38 
C.F.R. § 4.71a, DC 5003, Note 1 (2009).  Consequently, the 
Veteran is not entitled to a higher initial disability rating for 
osteoarthritis of the right knee and the claim is therefore 
denied.     

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See           38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  The Veteran has reported 
that his job responsibilities changed to management instead of 
using machinery.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected knee 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's symptoms with the 
established criteria found in the rating schedule for knee 
disorders shows that the rating criteria reasonably describe 
ratings for knee disorders, but the Veteran simply does not 
exhibit those symptoms.  However, even if the schedular criteria 
were inadequate (as they manifestly are not), there is no 
evidence of any period of hospitalization. Furthermore, the Board 
recognizes that the Veteran experienced difficulty at work and 
has lost jobs in the past due to his disabilities.  The letter 
from his last employer, Chrysler, shows that the Veteran was laid 
off due to restrictions given by plant medical on March 2009.  
The safety department determined that there was no work available 
for the Veteran with his restrictions.  The Veteran's work 
restrictions included no lifting over 20 pounds using both hands, 
no pushing or pulling over 15 pounds, no above shoulder reach 
(bilateral) and no bending more than 50 percent.  However, the 
record shows that the Veteran's difficulties at work were not 
limited to his knee disabilities but were also related to his 
back disability.  In any event, loss of industrial capacity is 
the principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board concludes 
that there is nothing in the record to suggest that the 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected chondromalacia, patella, right knee, is denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected chondromalacia, patella, left knee, is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected osteoarthritis, right knee, is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


